DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 9-11 and 13-14 are pending in the present application.

Withdrawn Rejections
The rejection of claim 12 under 35 U.S.C. 101 and 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is withdrawn in view of the amendment cancel the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tohyama et al. (EP 1 122 244 A1) in view of Andree et al. (US 6,992,044).
Instant claims 1-2 are drawn to phenylethers of formula (I):

    PNG
    media_image1.png
    92
    255
    media_image1.png
    Greyscale
,

Tohyama et al. teach herbicidal compounds of formula [I]:

    PNG
    media_image2.png
    212
    344
    media_image2.png
    Greyscale
.
Tohyama et al. teach herbicidal compounds that fall within the scope of the instant claims, herbicidal formulations comprising said compounds, and herbicidal activity of the compounds (Abstract; Table 2, Compounds 2-6 through 2-9, 2-16 through 2-19, 2-44 through 2-47 and 2-81; Table 7, Compounds 7-6 through 7-9, 7-16 through 7-19, 7-41 through 7-44, 7-48 through 7-50 and 7-81; Table 8, Compounds 8-6 to 8-9 and 8-37; Table 9, Compounds 9-6 through 9-9; [0505]-[0506]; Claim 1).
The difference between the compounds of formula (I) instantly claimed and the compounds according to Tohyama et al. is that in the ring corresponding to Y = Y55, position R37 is an H.  The instant claims teach that R37 is halogen or C1-C6-alkyl.
Andree et al. teach herbicidal compounds of formula (I)

    PNG
    media_image3.png
    216
    218
    media_image3.png
    Greyscale


Tohyama et al. and Andree et al. teach structurally similar herbicidal compounds, wherein varying the functional groups at the position corresponding to Y in the instant claims does not affect the herbicidal efficacy.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare herbicidal compounds according to Tohyama et al. wherein the H is replaced with a halogen or C1-C6-alkyl.  The compounds of Tohyama et al. differ from a compound within instant formula I by hydrogen vs. halogen or alkyl substitution at position R37.  The reference compounds are herbicidal compounds according to Tohyama et al.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a halogen or C1-C6-alkyl group for hydrogen in the reference compounds.  One would have been motivated to make the substitution because of the close structural relationship of the compounds and because one of ordinary skill in the art would have reasonably expected that such substitution would produce an herbicide useful for controlling various weeds in view of that close structural relationship.
Regarding instant claims 9-10 and 13-14, Tohyama et al. teach compositions further comprising solid or liquid carriers, as well as surfactants ([0335]-[0340]; Formulation Examples 1-5).  Thus, it would have been obvious to prepare herbicidal compositions comprising the compounds instantly claimed combined with a liquid or solid carrier, and a surfactant.  
Regarding instant claim 11, Tohyama et al. teach compounds exhibiting herbicidal activity, which are suitable for the control of weeds ([0330]-[0334]).  It would have been prima facie obvious to use the compounds according to the instant claims as herbicides for the control of various weeds.
Response to Arguments
Applicant’s Remarks filed 21 December 2021 have been fully considered but they are not persuasive.  Applicant argues that they have discovered that phenylethers of formula (I) having: (i) a substituent Y55 in which position 5 of the uracil ring is either halogen or C1-C6-alkyl (as defined for R37), or (ii) a substituent Y66, which has a thiocarbonyl group at position 6, unexpectedly exhibit superior herbicidal activity.
The examiner respectfully argues that data demonstrating crop compatibility of a single compound is not commensurate in scope with the claims, which are directed to numerous compounds.  Also, Andree et al. teach herbicidal compounds wherein the position R37 on substituent Y55 is a halogen or alkyl group.  Andree et al. also teach that the herbicidal compounds are suitable for use in crops (col. 18, ln. 22 to col. 19, ln. 36).  Therefore, a person having ordinary skill in the art would reasonably expect that the substitution of halogen or alkyl in the place of hydrogen in the compounds of Tohyama et al. would yield compounds that are safe for use in crops.
Applicant also argues that Tohyama does not teach a herbicidal compound having a heterocyclic ring at the position corresponding to variable Y of the claimed compounds of formula (I) that is at all structurally similar to the Y groups recited in the claims.  For example, Tohyama’s compounds all include a N-substituted uracil group at the position corresponding to Y of the claimed compounds.
The examiner respectfully argues that the instant claims include Y55.  The compounds of Tohyama et al. overlap with the compounds of the instant claims, except 37 of the instant claims is a halogen or C1-C6-alkyl group while Tohyama et al. teach a hydrogen.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a halogen or C1-C6-alkyl group for hydrogen in the reference compounds.  One would have been motivated to make the substitution because of the close structural relationship of the compounds and because one of ordinary skill in the art would have reasonably expected that such substitution would produce an herbicide useful for controlling various weeds in view of that close structural relationship.  Also, Andree et al. teach structurally similar herbicidal compounds comprising a uracil group substituted at the same position as R37 with halogen or alkyl.  A person having ordinary skill in the art would have a reasonable expectation that substituting halogen or C1-C6-alkyl for H at the R37 position on the compounds of Tohyama et al. would result in herbicidal compounds that are safe for use on crops, as reasonably suggested by Andree et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616